DETAILED ACTION
The Examiner for your application at the USPTO has changed back to Examiner Janice Silverman. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
	Receipt of Remarks/Amendments filed on 01/04/2022 is acknowledged. Claims 1 and 17 have been amended and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16030473 and provisional Application No. 62530402, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1 and 17 require the soil enhancement agent comprises less than 1 dry wt.% protein.  This limitation is not supported in the prior filed application.  Paragraph 0037 of the instant specification provides support for this limitation. However this paragraph is not found in the prior filed application.  Protein is only mentioned once in prior filed application ‘473 in paragraph 0026.  The claims of the provisional and application ‘473 recites less than 1 dry wt% or milk or whey proteins but not the instantly claimed limitation of any protein as instantly claimed.  Additionally prior filed ‘473 and provisional ‘402 do not support the addition of a nitrogen-fertilizer.  While ‘473 teaches the soil enhancement agent may include fertilizer.  Application of a nitrogen-fertilizer is not expressly taught.  Nor is application of this fertilizer with the lactobionic acid at the same or different times is supported.  
Thus, the effective filing date of instant claims 1-9 and 11-20 is January 8, 2020.  
.
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claim recitation of “plant-based crop” overcomes all the rejections because the references do not teach the limitation of “plant-based” crop. However, because of the new matter rejection, the 103 rejection set forth in the previous office action, filed 09/13/2021, is maintained below (See A set).  In the event that “plant-based” is not new matter, the succeeding 103 rejection is applied (See B set).  

New and Modified Rejections as Necessitated by the Amendment 
filed on January 4, 2022
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent Claims 1 and 17 recite the requirement for “plant-based” crop. The claims introduce new matter because while the disclosure has support for fruits, grain, nut trees, flowers, grasses and turfs, as recited as exemplary crops in [0043], the term “plant-based” could include other compounds that are outside of these examples, for instance, tubers such as potatoes. There is no recitation for the “plant-based” in the disclosure which defines the term. As such, a person skilled in the art would not recognize in the applicant's disclosure a description of the invention as presently claimed. From MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments describing the definition of “plant-based” but rather pointed the Examiner to exemplary crops. Therefore, it is the Examiner's position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. Claims 2-16 and 18-21, which depend from Claims 1 and 17, are also rejected.
	 
Claim Interpretation
PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-9, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005).  
Applicant Claims
The instant application claims a method of extending a period of increased soil nitrogen levels in a soil, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid, and wherein the soil enhancement agent comprises less than 1 dry wt.% proteins; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yoshimatsu et al. (wherein a machine translation is utilized and highlighted to easily show where the limitations pointed to by the examiner are taught) is directed to a mineral-rich mushroom.  Claimed is a culture substrate additive for cultivation of mushrooms comprising a compound having (1) a sugar moiety, (2) an acid moiety and (3) a mineral moiety (claim 1).  The additive increases the mineral content of mushrooms.  The acid and sugar moiety can be covalently bonded in a compound such as a lactobionic acid.  The mineral part includes iron, magnesium, calcium, etc.  Lactobionic salts are specifically taught including calcium and potassium.  The culture substrate is obtained by adding the additive to normal culture substrate for mushrooms (including a liquid medium).  The components of the substrate include sawdust. The blending ratio of the additive is from 0.01% by weight or more, preferably 0.1 to 10% by weight.  The presence of the sugar moiety does not affect the growth of mushrooms and can significantly improve the mineral content of the mushrooms.  Exemplified compositions comprise water and generally the additive is in a liquid medium.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches application of lactobionic acid salts to a substrate to enhance the mineral content of the mushrooms, Yoshimatsu et al. does not expressly teach soil is the substrate. However, this deficiency is cured by Wang.
	Wang is directed to a culture soil for edible fungi.  Claimed is a cultivation soil of an edible mushrooms is prepared from cultivation major ingredient and auxiliary material.  The major ingredient is wood dust, peat composed of rotten mosses, chicken manure and seaweed powder.  The auxiliary material includes iron, ammonium, potassium, etc. (claim 1).  
	Yoshimatsu et al. does not teach the application of a nitrogen fertilizer.  However, this deficiency is cured by Demirer et al. 
Demirer et al. teaches that to prepare high quality compost is the most important factor for successful mushroom production.  Bacterial and other fungi have to first break down the raw materials of the substrate before the mushroom can grow.  Straw-bedded horse manure supplies a very suitable basis for growing mushrooms and is the most used substrate for cultivating mushrooms (page 71).  Horse manure is not always everywhere and in sufficient quantity or quality so it is often partly or completely replaced by chicken manure.  The aim of mushroom substrate preparation is to produce a medium that is nutritionally sufficient and selective for the mushroom mycelium growth.  Besides sufficient supply with water, oxygen and nutrients, a balanced C/N ratio must be guaranteed.  Thus all compost formulas require the addition of nitrogen-rich supplements.  For a successful compositing and therefore for a successful mushroom production a readily available form of nitrogen must be added to the substrate at the outset of composting.  Desirable nitrogen content at the outset of composting vary between 1.5% and 2.0%  Four different fertilizer types were utilized urea (46% N), ammonium nitrate (AN, 33.5% N), calcium ammonium nitrate (CAN, 26% % N) and ammonium sulfate (AS, 21% N) (page 72 and applied at three different doses 60 g N/bag, 70 g N/bag and 80 g N/bag.  Urea, CAN and AN application show a correlation between increasing dose of fertilizer and the number of mushrooms.  CAN application produced the significant highest yield and AS application the lowest.  Urea produced the significant highest average cap weight and CAN the lowest (page 74 and table 2).  The application of CAN in a corresponding dose is to be recommended if inorganic nitrogen sources will be used to increase the nitrogen content at the outset of the mushroom compost preparation (page 77).
Finding of Prima Facie Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and utilize the soil of Wang as the substrate in Yoshimatsu et al.  One skilled in the art would have been motivated to utilize the soil of Wang as it is a substrate for growing mushrooms. Since Yoshimatsu et al. teaches any culture substrate could be used and suggests saw dust, there is a reasonable expectation of success in utilizing the soil of Wang which Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and apply a nitrogen fertilizer to the soil.  One skilled in the art would have been motivated to apply a nitrogen fertilizer in order to achieve a balanced C/N ratio as taught by Demirer et al.  Since Demirer et al. is directed to application to soil with mushrooms there is a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art to try any of the taught nitrogen fertilizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed “wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop”, Yoshimatsu et al. teaches application of the same lactobionic acid to soil.  The sugar acid is taught as enhancing mineral absorption.  Thus, it clearly aids in the absorption of nutrients.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the  Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.  In this case, claim 1 uses the term "wherein", rather than "whereby", but it is concluded that the terms should be treated the same…the wherein clause does not inform the artisan of how the "applying" steps are performed; rather, the wherein clause merely characterizes the results of those steps and does not distinguish the instantly claimed application from the application taught in the prior art. 
	Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  
	Regarding claim 5, the additive taught by Yoshimatsu et al. contains the sugar, the acid and the mineral.  The minerals recited are not required to include ammonium, urea or nitrate rendering claim 5 obvious.  
	Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding claims 6-7, Yoshimatsu et al. teaches lactobionic acid and its salts.  Claims 6-7 do not recite active method of making steps requiring the lactobionic acid to be made in the particular manner claimed.  Since the lactobionic acid taught in Yoshimatsu et al. would be the 
	Regarding claim 8, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and utilize water as the liquid medium to apply the sugar acid as taught by Yoshimatsu et al.
Regarding claim 9, Yoshimatsu et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 14, Demirer et al. teaches the desirable nitrogen level of the soil.  Demirer et al. teaches the nitrogen content of the various nitrogen fertilizers and application at three different amounts.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would manipulate the amount of nitrogen fertilizer in order to provide the desired amount to the soil (i.e. 1.5 to 2%) depending on the source of the fertilizer as the various nitrogen fertilizers contain different levels of nitrogen as taught by Demirer et al.  It would have been obvious to one of ordinary In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 15, Yoshimatsu et al. teaches application of the mineral nutrients in combination with the sugar acid to the soil.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and apply the nitrogen fertilizer at the same time in order to provide the required nitrogen content to the soil.  Since nitrogen content is important for mushroom production as taught by Demirer et al., one skilled in the art would have been motivated to apply both at the same time to provide the desired nutrients in one application.  
Regarding claim 21, Yoshimatsu et al. teaches the composition comprising a sugar, an acid and a mineral.  Potassium salts are taught.  Additional minerals taught are not interpreted by the examiner as being excluded by the recitation consisting essentially of absent a demonstration by Applicant that any additional mineral would affect the basic and novel characteristics.  

Claims 1-9, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005) and in further view of Budtz et al. (USPGPUB No. 20070105200).  
Applicant Claims
The instant application claims the at least one salt of lactobionic acid is derived from lactose obtained from one or more of milk, whey, milk permeate, or delactose permeate.
The instant application claims the lactose is converted into lactobionic acid, and where the lactobionic acid is neutralized to form the at least one salt of the lactobionic acid.
This rejection is based on a narrower interpretation of claim 6-7 wherein the claims are interpreted as requiring the formation of lactobionic acid from lactose and that lactobionic acid is neutralized to form the salt.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang and Demirer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches lactobionic acid and salts of lactobionic acid, Yoshimatsu et al. does not expressly teach the lactobionic acid is made from lactose or that the salt is formed from neutralization.  However, this deficiency is cured by Budtz et al.
	Budtz et al. is directed to an enzymatic process for obtaining increased yield of lactobionic acid.  Claimed is a process for obtaining increased and/or reduced reaction time in enzymatic conversion of lactose to lactobionic acid.  The process comprises adding to a diary substrate a carbohydrate oxidase to convert lactose to lactobionic acid, maintaining pH at a stable level during incubation by addition of a base (claim 27).  Diary substrate is milk and base is calcium hydroxide (claim 32). Other dairy substrates claimed include whey (claim 34).  It is taught that the lactobionic acid is purified and a skilled person will know how to perform a 99% lactobionic acid may be obtained (paragraph 0069).  Other bases include potassium hydroxide, sodium hydroxide and magnesium hydroxide (paragraph 0055).  Salts of lactobionic acid include sodium, calcium, ammonium or potassium lactobionate (paragraph 0027).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Demirer et al. and Budtz et al. and convert lactose to lactobionic acid in order to form the lactobionic acid to use in Yoshimatsu et al.  One skilled in the art would have motivated to look to Budtz et al. as it teaches a process to obtain an increased yield of lactobionic acid.  Since Yoshimatsu et al. teaches lactobionic acid including salts of lactobionic acid are utilized, one skilled in the art would look to known ways to make lactobionic acid such as that taught in Budtz et al.  Since Budtz et al. teaches the lactobionic acid can be purified, there is a reasonable expectation that pure lactobionic acid can be utilized in the method of Yoshimatsu et al.  Since Budtz et al. teaches the formation of the salts via neutralization (i.e. the use of bases such as calcium hydroxide) and formation of the same salts taught in Yoshimatsu et al., there is a reasonable expectation of success.   

Claims 1-9, 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005) as applied to claims 1-9, 11-15 and 21 above and in further view of Yamada et al. (USPGPUB No. 20080271368).
Applicant Claims
	The instant application claims the soil enhancement agent and the nitrogen-containing fertilizer are applied to the soil at different times.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang and Demirer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Yoshimatsu et al. does not teach separate application of the fertilizer and the soil enhancement agent.  However, this deficiency is cured by Yamada et al. 
Yamada et al. is directed to a method of promoting plant growth and improving plant quality and growth promoting agent and quality improving agent to be used in the method.  It is taught that generally water-soluble fertilizer and a water-soluble inorganic macronutrients are easily absorbed from roots, stalks, leaves and the like of plants.  It has been considered essential for fertilizer and micronutrients to dissolve in water.  However, these fertilizers and micronutrients have the drawback of runoff by rain and the like.  Lack of micronutrients in the soil due to runoff of topsoil by rain or repeated cultivation causes crops to have various deficiency diseases.  Fertilizers need to be sprayed once a week or a number of times in order to combat the runoff (paragraph 0007).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Demirer et .  

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Maguire et al. (Virginia Cooperative Extension, 2009). 
Applicant Claims
The instant application claims a method of increasing soil water content, the method comprising applying an aqueous soil enhancement agent to the soil at an application amount ranging from 50 gal/acre to 200 gal/acre, Page 3 of 9Response to Office Action of March 25, 2021 wherein the aqueous soil enhancement agent comprises water and at least one of (i) lactobionic acid and (ii) a salt of lactobionic acid, and wherein the soil enhancement agent comprises less than 1 dry wt. % proteins.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yoshimatsu et al. (wherein a machine translation is utilized and highlighted to easily show where the limitations pointed to by the examiner are taught) is directed to a mineral-rich mushroom.  Claimed is a culture substrate additive for cultivation of mushrooms comprising a compound having (1) a sugar moiety, (2) an acid moiety and (3) a mineral moiety (claim 1).  The additive increases the mineral content of mushrooms.  The acid and sugar moiety can be covalently bonded in a compound such as a lactobionic acid.  The mineral part includes iron, salts are specifically taught including calcium and potassium.  The culture substrate is obtained by adding the additive to normal culture substrate for mushrooms (including a liquid medium).  The components of the substrate include sawdust. The blending ratio of the additive is from 0.01% by weight or more, preferably 0.1 to 10% by weight.  The presence of the sugar moiety does not affect the growth of mushrooms and can significantly improve the mineral content of the mushrooms.  Exemplified compositions comprise water and generally the additive is in a liquid medium.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches application of lactobionic acid salts to a substrate to enhance the mineral content of the mushrooms, Yoshimatsu et al. does not expressly teach soil as part of the substrate. However, this deficiency is cured by Wang.
	Wang is directed to a culture soil for edible fungi.  Claimed is a cultivation soil of an edible mushrooms is prepared from cultivation major ingredient and auxiliary materia.  The major ingredient is wood dust, peat composed of rotten mosses, chicken manure and seaweed powder.  The auxiliary material includes iron, ammonium, potassium, etc. (claim 1).  
	While Yoshimatsu et al. teaches a concentration of the lactobionic acid salts, Yoshimatsu et al. does not teach an application rate.  However, this deficiency is cured by Maguire et al.
	Maguire et al. is directed to fertilizer types and calculating application rates.  Matching fertilizer application rates to crop needs is an essential component of optimizing crop production.  Different crops will require varying rates of major nutrients due to variations in soil types, soil test phosphorous and potassium levels and nutrient ranges of different crops (first paragraph).  The first step in applying the correct rate is calculating crop nutrient requirements 
 Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Maguire et al. and utilize the soil of Wang as the substrate in Yoshimatsu et al.  One skilled in the art would have been motivated to utilize the soil of Wang as it is a substrate for growing mushrooms. Since Yoshimatsu et al. teaches any culture substrate could be used and suggests saw dust, there is a reasonable expectation of success in utilizing the soil of Wang which contains saw dust.  Thus, it would have been obvious to one of ordinary skill in the art to add lactobionic acid salts to the soil in order to enhance mineral absorption as taught by Yoshimatsu et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught sugar and acids including lactobionic acid as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  
	Regarding the claimed water, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the 
Regarding the claimed application rate, Yoshimatsu et al. teaches concentrations of the additive.  Yoshimatsu et al. teaches the additive is added with minerals to provide nutrition to the mushrooms.  Maguire et al. recognize that matching fertilizer application rates to crop needs is an essential component of optimizing crop production.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Maguire et al. and manipulate the application rate depending on the nutrient needs as taught by Maguire et al.    Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. in view of Wang and Maguire et al. as applied to claims 17 and 19-20 above and in further view of Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005).
Applicant Claims
	The instant application claims the method further comprises: applying a nitrogen-containing fertilizer to the soil.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang and Maguire et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Yoshimatsu et al. does not teach application of a nitrogen fertilizer.  However, this deficiency is cured by Demirer et al.
	The teachings of Demirer et al. are set forth above. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Maguire et al. and Demirer et al. and apply a nitrogen fertilizer to the soil.  One skilled in the art would have been motivated to apply a nitrogen fertilizer in order to achieve a balanced C/N ratio as taught by Demirer et al.  Since Demirer et al. is directed to application to soil with mushrooms there is a reasonable expectation of success.  It would have been obvious to one of ordinary Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed “wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop”, Yoshimatsu et al. teaches application of the same lactobionic acid to soil.  The sugar acid is taught as enhancing mineral absorption.  Thus, it clearly aids in the absorption of nutrients.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.  In this case, claim 1 uses the term "wherein", rather than "whereby", but it is concluded that the terms should be treated the same…the wherein clause does not inform the artisan of how the "applying" steps are performed; rather, the wherein clause merely characterizes the results of those steps and does not distinguish the instantly claimed application from the application taught in the prior art. 
	Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  

	Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding claims 6-7, Yoshimatsu et al. teaches lactobionic acid and its alts.  Claims 6-7 do not recite active method of making steps requiring the lactobionic acid to be made in the manner claimed.  Since the lactobionic acid taught in Yoshimatsu et al. would be the same as that formed in claims 6-7, the examiner is of the position that Yoshimatsu et al. renders these claims obvious absent a demonstration in the criticality of the source of the lactobionic acid.  
	Regarding claim 8, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and utilize water as the liquid medium to apply the sugar acid as taught by Yoshimatsu et al.
Regarding claim 9, Yoshimatsu et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 15, Yoshimatsu et al. teaches application of the mineral nutrients in combination with the sugar acid to the soil.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and apply the nitrogen fertilizer at the same time in order to provide the required nitrogen content to the soil.  Since nitrogen content is important 
Regarding claim 16, Maguire et al. teaches that different crops will require varying rates of major nutrients due to variations in soil types, soil test phosphorous and potassium levels and nutrient ranges of different crops.  The first step in applying the correct rate is calculating crop nutrient requirements.  Therefore, one skilled in the art would recognize that the fertilizer can be applied separately from the additive of Yoshimatsu et al. depending on the nutrient level of the crops.  Since calculating crop nutrient requirements is the first step in calculating the crop application rate, one skilled in the art would recognize application of different components may need to be applied at different times depending on the nutrient levels as taught by Maguire et al.  
Regarding claim 21, Yoshimatsu et al. teaches the composition comprising a sugar, an acid and a mineral.  Potassium salts are taught.  Additional minerals taught are not interpreted by the examiner as being excluded by the recitation consisting essentially of absent a demonstration by Applicant that any additional mineral would affect the basic and novel characteristics.  

Claims 1-9, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005), and Jifeng, Miao (CN 104335819 A), hereinafter Jifeng, as evidenced by Strik, B. (OSU Catalog, 2011, https://catalog.extension.oregonstate.edu/ec1639/html).   
                                                       Applicant Claims
The instant application claims a method of extending a period of increased soil nitrogen levels in a soil, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid, and wherein the soil enhancement agent comprises less than 1 dry wt.% proteins; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yoshimatsu et al. (wherein a machine translation is utilized and highlighted to easily show where the limitations pointed to by the examiner are taught) is directed to a mineral-rich mushroom.  Claimed is a culture substrate additive for cultivation of mushrooms comprising a compound having (1) a sugar moiety, (2) an acid moiety and (3) a mineral moiety (claim 1).  The additive increases the mineral content of mushrooms.  The acid and sugar moiety can be covalently bonded in a compound such as a lactobionic acid.  The mineral part includes iron, magnesium, calcium, etc.  Lactobionic salts are specifically taught including calcium and potassium.  The culture substrate is obtained by adding the additive to normal culture substrate for mushrooms (including a liquid medium).  The components of the substrate include sawdust. The blending ratio of the additive is from 0.01% by weight or more, preferably 0.1 to 10% by weight.  The presence of the sugar moiety does not affect the growth of mushrooms and can comprise water and generally the additive is in a liquid medium.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches application of lactobionic acid salts to a substrate to enhance the mineral content of the mushrooms, Yoshimatsu et al. does not expressly teach soil is the substrate. However, this deficiency is cured by Wang.
	Wang is directed to a culture soil for edible fungi.  Claimed is a cultivation soil of an edible mushrooms is prepared from cultivation major ingredient and auxiliary material.  The major ingredient is wood dust, peat composed of rotten mosses, chicken manure and seaweed powder.  The auxiliary material includes iron, ammonium, potassium, etc. (claim 1).  
	Yoshimatsu et al. does not teach the application of a nitrogen fertilizer.  However, this deficiency is cured by Demirer et al. 
Demirer et al. teaches that to prepare high quality compost is the most important factor for successful mushroom production.  Bacterial and other fungi have to first break down the raw materials of the substrate before the mushroom can grow.  Straw-bedded horse manure supplies a very suitable basis for growing mushrooms and is the most used substrate for cultivating mushrooms (page 71).  Horse manure is not always everywhere and in sufficient quantity or quality so it is often partly or completely replaced by chicken manure.  The aim of the mushroom substrate preparation is to produce a medium that is nutritionally sufficient and selective for the mushroom mycelium growth.  Besides sufficient supply with water, oxygen and nutrients, a balanced C/N ratio must be guaranteed.  Thus all compost formulas require the addition of nitrogen-rich supplements.  For a successful compositing and therefore for a urea (46% N), ammonium nitrate (AN, 33.5% N), calcium ammonium nitrate (CAN, 26% % N) and ammonium sulfate (AS, 21% N) (page 72 and applied at three different doses 60 g N/bag, 70 g N/bag and 80 g N/bag.  Urea, CAN and AN application show a correlation between increasing dose of fertilizer and the number of mushrooms.  CAN application produced the significant highest yield and AS application the lowest.  Urea produced the significant highest average cap weight and CAN the lowest (page 74 and table 2).  The application of CAN in a corresponding dose is to be recommended if inorganic nitrogen sources will be used to increase the nitrogen content at the outset of the mushroom compost preparation (page 77).
Yoshimatsu et al. does not teach plant-based crop. Specifically, Yoshimatsu teach oyster mushroom cultivation. 
Jifeng cures the deficiency by teaching that intercropping/interplanting mushrooms with grapes provide benefits. Jifeng describes how culturing edible mushrooms have expanded, and described the need for canopy or green house in growing these.  Jifeng also describes how vineyards are difficult to maintain. By using the same plot, and planting edible mushroom in a fruit orchard or vineyard, cost will be reduced, and the value of the orchard or vineyard will increase (p. 2, Background). Jifeng teaches interplanting mushrooms with grape plants, wherein the mushroom would grow under the grape trellis. Benefits include providing proper ventilation while protection the mushrooms from heat of the sun. At the same time, the mushroom decomposition product serves as fertilizer providing nutrition to grapes. By interplanting, both 
Finding of Prima Facie Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Jifeng, and Demirer et al. and utilize the soil of Wang as the substrate in Yoshimatsu et al.  One skilled in the art would have been motivated to utilize the soil of Wang as it is a substrate for growing mushrooms. Since Yoshimatsu et al. teaches any culture substrate could be used and suggests saw dust, there is a reasonable expectation of success in utilizing the soil of Wang which contains saw dust.  Thus, it would have been obvious to one of ordinary skill in the art to add lactobionic acid salts to the soil in order to enhance mineral absorption as taught by Yoshimatsu et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught sugar and acids including lactobionic acid as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and apply a nitrogen fertilizer to the soil.  One skilled in the art would have been motivated to apply a nitrogen fertilizer in order to achieve a balanced C/N ratio as taught by Demirer et al.  Since Demirer et al. is directed to application to soil with mushrooms there is a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed “wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop”, Yoshimatsu et al. teaches application of the same lactobionic acid to soil.  The sugar acid is taught as enhancing mineral absorption.  Thus, it clearly aids in the absorption of nutrients.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). Note MPEP 2111.04.  In this case, claim 1 uses the term "wherein", rather than "whereby", but it is concluded that the terms should be treated the same…the wherein clause does not inform the artisan of how the "applying" steps are performed; rather, the wherein clause merely characterizes the results of those steps and does not distinguish the instantly claimed application from the application taught in the prior art. 
	Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  

	Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding claims 6-7, Yoshimatsu et al. teaches lactobionic acid and its salts.  Claims 6-7 do not recite active method of making steps requiring the lactobionic acid to be made in a particular manner claimed.  Since the lactobionic acid taught in Yoshimatsu et al. would be the same as that formed in claims 6-7, the examiner is of the position that Yoshimatsu et al. renders these claims obvious absent a demonstration in the criticality of the source of the lactobionic acid.  
	Regarding claim 8, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and utilize water as the liquid medium to apply the sugar acid as taught by Yoshimatsu et al.
Regarding claim 9, Yoshimatsu et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 15, Yoshimatsu et al. teaches application of the mineral nutrients in combination with the sugar acid to the soil.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and apply the nitrogen fertilizer at the same time in order to provide the required nitrogen content to the soil.  Since nitrogen content is important 
Regarding claim 21, Yoshimatsu et al. teaches the composition comprising a sugar, an acid and a mineral.  Potassium salts are taught.  Additional minerals taught are not interpreted by the examiner as being excluded by the recitation consisting essentially of absent a demonstration by Applicant that any additional mineral would affect the basic and novel characteristics.  
Regarding the plant-based crop instantly claimed, because Jifeng teaches that interplanting crops increases yields in grapes and mushroom, a skilled artisan would combine the teachings of Yoshimatsu, Wang and Demirer with that of Jifeng and apply the known solution provided by Jifeng, i.e. interplanting with edible mushrooms, using the conditions and methods taught by Yoshimatsu combined with Wang and Demirer, to the problem of high cost in vineyards and orchards as well as the costly condition requirements for growing mushrooms. One would have been motivated to do so also because Jifeng has described the advantages of interplanting mushroom and grapes which improves the growing conditions and increases the yield of both crops, which are compatible with the conditions of Yoshimatsu, Wang and Demirer. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results, an obvious to try inquiry may properly lead to a legal conclusion of obviousness. See MPEP 2143.
Additionally, Jifeng teaches the known technique of interplanting or intercropping, which is well-known in the art as a means for increasing yield by providing natural fertilizers, decreasing pathogens, etc. A person with ordinary skill in the art before the effective filing date of the Id.

Claims 1-9, 11-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A) and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005) and Jifeng (CN 104335819 A), as evidenced by Strik, (OSU 2011), in further view of Budtz et al. (USPGPUB No. 20070105200).  
Applicant Claims
The instant application claims the at least one salt of lactobionic acid is derived from lactose obtained from one or more of milk, whey, milk permeate, or delactose permeate.
The instant application claims the lactose is converted into lactobionic acid, and where the lactobionic acid is neutralized to form the at least one salt of the lactobionic acid.
This rejection is based on a narrower interpretation of claim 6-7 wherein the claims are interpreted as requiring the formation of lactobionic acid from lactose and that lactobionic acid is neutralized to form the salt.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang, Jifeng, and Demirer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches lactobionic acid and salts of lactobionic acid, Yoshimatsu et al. does not expressly teach the lactobionic acid is made from lactose or that the salt is formed from neutralization.  However, this deficiency is cured by Budtz et al.
	Budtz et al. is directed to an enzymatic process for obtaining increased yield of lactobionic acid.  Claimed is a process for obtaining increased and/or reduced reaction time in enzymatic conversion of lactose to lactobionic acid.  The process comprises adding to a diary substrate a carbohydrate oxidase to convert lactose to lactobionic acid, maintaining pH at a stable level during incubation by addition of a base (claim 27).  Diary substrate is milk and base is calcium hydroxide (claim 32). Other dairy substrates claimed include whey (claim 34).  It is taught that the lactobionic acid is purified and a skilled person will know how to perform a purification.  Purification to 99% lactobionic acid may be obtained (paragraph 0069).  Other bases include potassium hydroxide, sodium hydroxide and magnesium hydroxide (paragraph 0055).  Salts of lactobionic acid include sodium, calcium, ammonium or potassium lactobionate (paragraph 0027).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Jifeng, Demirer et al. and Budtz et al. and convert lactose to lactobionic acid in order to form the lactobionic acid to use in Yoshimatsu et al.  One skilled in the art would have motivated to look to Budtz et al. as it teaches a process to obtain an increased yield of lactobionic acid.  Since .   

Claims 1-9, 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A), Jifeng (CN 104335819 A), as evidenced by Strik (OSU, 2011), and Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005) as applied to claims 1-9, 11-15 and 21 above and in further view of Yamada et al. (USPGPUB No. 20080271368).
Applicant Claims
	The instant application claims the soil enhancement agent and the nitrogen-containing fertilizer are applied to the soil at different times.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang, Jifeng, and Demirer et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Yoshimatsu et al. does not teach separate application of the fertilizer and the soil enhancement agent.  However, this deficiency is cured by Yamada et al. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Jifeng, Demirer et al. and Yamada et al. and apply the fertilizer a number of times in order to combat the runoff due to water or rain.  Since runoff is a known issue taught by Yamada et al. and it is known that fertilizers need to be applied a number of times, one skilled in the art would recognize that the fertilizer can be applied at different times in order to ensure the soil has the appropriate nitrogen levels.  


Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. (WO2013191159A1) in view of Wang (CN105110857A), Jifeng (CN 104335819 A), as evidenced by Strik (OSU, 2011), and Morefield, et al. (U.S. Army Corrosion Summit 2010), and Maguire et al. (Virginia Cooperative Extension, 2009). 
Applicant Claims
The instant application claims a method of increasing soil water content, the method comprising applying an aqueous soil enhancement agent to the soil at an application amount ranging from 50 gal/acre to 200 gal/acre, Page 3 of 9Response to Office Action of March 25, 2021 wherein the aqueous soil enhancement agent comprises water and at least one of (i) lactobionic acid and (ii) a salt of lactobionic acid, and wherein the soil enhancement agent comprises less than 1 dry wt. % proteins.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Yoshimatsu et al. (wherein a machine translation is utilized and highlighted to easily show where the limitations pointed to by the examiner are taught) is directed to a mineral-rich mushroom.  Claimed is a culture substrate additive for cultivation of mushrooms comprising a compound having (1) a sugar moiety, (2) an acid moiety and (3) a mineral moiety (claim 1).  The additive increases the mineral content of mushrooms.  The acid and sugar moiety can be covalently bonded in a compound such as a lactobionic acid.  The mineral part includes iron, magnesium, calcium, etc.  Lactobionic salts are specifically taught including calcium and potassium.  The culture substrate is obtained by adding the additive to normal culture substrate for mushrooms (including a liquid medium).  The components of the substrate include sawdust. The blending ratio of the additive is from 0.01% by weight or more, preferably 0.1 to 10% by weight.  The presence of the sugar moiety does not affect the growth of mushrooms and can significantly improve the mineral content of the mushrooms.  Exemplified compositions comprise water and generally the additive is in a liquid medium.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yoshimatsu et al. teaches application of lactobionic acid salts to a substrate to enhance the mineral content of the mushrooms, Yoshimatsu et al. does not expressly teach soil as part of the substrate. However, this deficiency is cured by Wang.
	Wang is directed to a culture soil for edible fungi.  Claimed is a cultivation soil of an edible mushrooms is prepared from cultivation major ingredient and auxiliary materia.  The major ingredient is wood dust, peat composed of rotten mosses, chicken manure and seaweed powder.  The auxiliary material includes iron, ammonium, potassium, etc. (claim 1).  
Yoshimatsu et al. does not teach plant-based crop. Specifically, Yoshimatsu teach oyster mushroom cultivation. 
Jifeng cures the deficiency by teaching that intercropping/interplanting mushrooms with grapes provide benefits. Jifeng describes how culturing edible mushrooms have expanded, and described the need for canopy or green house in growing these.  Jifeng also describes how vineyards are difficult to maintain. By using the same plot, and planting edible mushroom in a fruit orchard or vineyard, cost will be reduced, and the value of the orchard or vineyard will increase (p. 2, Background). Jifeng teaches interplanting mushrooms with grape plants, wherein the mushroom would grow under the grape trellis. Benefits include providing proper ventilation while protection the mushrooms from heat of the sun. At the same time, the mushroom decomposition product serves as fertilizer providing nutrition to grapes. By interplanting, both crops can increase their yield (Entire p. 2). Interplanting of grapes with mushroom in the soil taught by Wang is compatible because grape soil is best prepared with the incorporation of sawdust, manure or compost as evidenced by Strik (p. 12). 

Morefield cures the deficiency by teaching hydrogel containing organic moisture-collecting compounds for dust control agent (Slide 3).  Morefield teaches treating rye grass with lactobionic acid hydrogel solution and one without, and describes how the hydrogel enhances root growth as the gel concentrates moisture in the treated layer at the top of the soil column and reduces the wilting in plants (Slide 5). The water retention of properties of different organic humectants were compared, and lactobionic acid had the highest retention (Slide 6). 
	While Yoshimatsu et al. teaches a concentration of the lactobionic acid salts, Yoshimatsu et al. does not teach an application rate.  However, this deficiency is cured by Maguire et al.
	Maguire et al. is directed to fertilizer types and calculating application rates.  Matching fertilizer application rates to crop needs is an essential component of optimizing crop production.  Different crops will require varying rates of major nutrients due to variations in soil types, soil test phosphorous and potassium levels and nutrient ranges of different crops (first paragraph).  The first step in applying the correct rate is calculating crop nutrient requirements (second paragraph).  In order to calculate the application rate you need to know the content of the material from the label, the target rate (normally from the soil test), the total area applying to and the density of the material.  Various examples for determining the rate is taught (examples of calculating fertilizer application rates).  
 Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the plant-based crop instantly claimed, because Jifeng teaches that interplanting crops increases yields in grapes and mushroom, a skilled artisan would combine the teachings of Yoshimatsu and Wang with that of Jifeng and apply the known solution provided by Jifeng, i.e. interplanting with edible mushrooms, using the conditions and methods taught by Yoshimatsu, to the problem of high cost in vineyards and orchards as well as the costly condition requirements for growing mushrooms. One would have been motivated to do so also because Jifeng has described the advantages of interplanting mushroom and grapes which improves the growing conditions and increases the yield of both crops. Where there are a finite number of identified, predictable solutions and there is no evidence of unexpected 
Additionally, Jifeng teaches the known technique of interplanting or intercropping, which is well-known in the art as a means for increasing yield by providing natural fertilizers, decreasing pathogens, etc. A person with ordinary skill in the art before the effective filing date of the claimed invention would have applied the known technique of interplanting mushrooms and crops such as grapes, using the conditions and methods of Yoshimatsu for optimal growth of mushroom and predict that the grapes would also grow optimally per the teaching of Jifeng. Obviousness is based on the rationale that aapplying a known technique to a known method ready for improvement would yield predictable results. Id. 
Regarding increasing the soil water content during a growing cycle of plant-based crop, wherein the treated soil has a higher water content compared to untreated soil, Jifeng teaches interplanting of mushrooms with grapes, shielding the mushroom from the heat of the sun and preserves moisture in the soil.  Morefield teaches that treating the top soil column with lactobionic hydrogel increases root growth and prevents wilting in rye grass as the lactobionic acid hydrogel concentrates the moisture. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoshimatsu et al., Wang, Jifeng, and Morefield, and apply the lactobionic acid hydrogel in soil interplanted with mushroom and grapes because Jifeng has described the advantages of interplanting mushroom and grapes which improves the growing conditions and increases the yield of both crops, and Morefield has taught that by using lactobionic acid hydrogel in soil, moisture can be retained and wilting can be prevented. Because Morefield teaches the same 
Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  
	Regarding the claimed water, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Maguire et al. and utilize water as the liquid medium to apply the sugar acid as taught by Yoshimatsu et al.
Regarding the claimed application rate, Yoshimatsu et al. teaches concentrations of the additive.  Yoshimatsu et al. teaches the additive is added with minerals to provide nutrition to the mushrooms.  Maguire et al. recognize that matching fertilizer application rates to crop needs is an essential component of optimizing crop production.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Jifeng, Morefield, and Maguire et al. and manipulate the application rate depending on the nutrient needs as taught by Maguire et al.    Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimatsu et al. in view of Wang, Jifeng, as evidenced by Strik, Morefield, and Maguire et al. as applied to claims 17 and 19-20 above and in further view of Demirer et al. (Journal of Agriculture and Rural Development in the Tropics and Subtropics, 2005).
Applicant Claims
	The instant application claims the method further comprises: applying a nitrogen-containing fertilizer to the soil.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yoshimatsu et al., Wang, Jifeng, Morefield, and Maguire et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	The teachings of Demirer et al. are set forth above. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Jifeng, Wang, Morefield, Maguire et al. and Demirer et al. and apply a nitrogen fertilizer to the soil.  One skilled in the art would have been motivated to apply a nitrogen fertilizer in order to achieve a balanced C/N ratio as taught by Demirer et al.  Since Demirer et al. is directed to application to soil with mushrooms there is a reasonable expectation of success.  It would have been obvious to one of ordinary skill in the art to try any of the taught nitrogen fertilizers as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Regarding the claimed “wherein the soil treated with both the soil enhancement agent and the nitrogen- containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop”, Yoshimatsu et al. teaches application of the same lactobionic acid to soil.  The sugar acid is taught as enhancing mineral absorption.  Thus, it clearly aids in the absorption of nutrients.  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. 
Regarding the plant-based crop, Jifeng has taught the interplanting of mushroom and grape plants.  
	Regarding the claimed concentration of protein, the additive of Yoshimatsu et al. contains the sugar, the acid and the mineral.  Thus, it is free of protein.  
	Regarding claim 5, the additive taught by Yoshimatsu et al. contains the sugar, the acid and the mineral.  The minerals recited are not required to include ammonium, urea or nitrate rendering claim 5 obvious.  
	Regarding the claimed lactobionic acid salt, Yoshimatsu et al. teaches salts including calcium or potassium (claim 3).  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught salts as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding claims 6-7, Yoshimatsu et al. teaches lactobionic acid and its alts.  Claims 6-7 do not recite active method of making steps requiring the lactobionic acid to be made in the manner claimed.  Since the lactobionic acid taught in Yoshimatsu et al. would be the same as 
	Regarding claim 8, Yoshimatsu et al. teaches the use of water in the application of the sugar acid.  Yoshimatsu et al. also generally teaches application with a liquid medium.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang and Demirer et al. and utilize water as the liquid medium to apply the sugar acid as taught by Yoshimatsu et al.
Regarding claim 9, Yoshimatsu et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding claim 14 and 18, Demirer et al. teaches the desirable nitrogen level of the soil.  Demirer et al. teaches the nitrogen content of the various nitrogen fertilizers and application at three different amount.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  One skilled in the art would manipulate the amount of nitrogen fertilizer in order to provide the desired amount to the soil (i.e. 1.5 to 2%) depending on the source of the fertilizer as the various nitrogen fertilizers contain different levels of nitrogen as taught by Demirer et al.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding claim 15, Yoshimatsu et al. teaches application of the mineral nutrients in combination with the sugar acid to the soil.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshimatsu et al., Wang, Jifeng, and Demirer et al. and apply the nitrogen fertilizer at the same time in order to provide the required nitrogen content to the soil.  Since nitrogen content is important for mushroom production as taught by Demirer et al., one skilled in the art would have been motivated to apply both at the same time to provide the desired nutrients in one application.  
Regarding claim 16, Maguire et al. teaches that different crops will require varying rates of major nutrients due to variations in soil types, soil test phosphorous and potassium levels and nutrient ranges of different crops.  The first step in applying the correct rate is calculating crop nutrient requirements.  Therefore, one skilled in the art would recognize that the fertilizer can be applied separately from the additive of Yoshimatsu et al. depending on the nutrient level of the crops.  Since calculating crop nutrient requirements is the first step in calculating the crop application rate, one skilled in the art would recognize application of different components may need to be applied at different times depending on the nutrient levels as taught by Maguire et al.  
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yoshimatsu et al., Jifeng and Morefield, and apply the lactobionic acid hydrogel in soil interplanted with mushroom and grapes because Jifeng has described the advantages of interplanting mushroom and grapes which improves the growing conditions and increases the yield of both crops, and Morefield has taught that by using lactobionic acid hydrogel in soil, moisture can be retained and wilting can be prevented.
Regarding claim 21, Yoshimatsu et al. teaches the composition comprising a sugar, an acid and a mineral.  Potassium salts are taught.  Additional minerals taught are not interpreted by the examiner as being excluded by the recitation consisting essentially of absent a demonstration by Applicant that any additional mineral would affect the basic and novel characteristics.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616  


/Mina Haghighatian/Primary Examiner, Art Unit 1616